UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBYN ABRAHAM,

                           Plaintiff,

                    -v.-

 ABBY LEIGH as Executrix of the                            17 Civ. 5429 (KPF)
 ESTATE OF MITCH LEIGH, THE
 VIOLA FUND, ABBY LEIGH LTD.,                           OPINION AND ORDER
 MARTHA WASSERMAN in her
 individual capacity and as Executrix
 of the ESTATE OF DALE
 WASSERMAN, and ALAN HONIG,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Robyn Abraham claims that Defendants — Abby Leigh (in her

individual capacity, as Executrix of the Estate of Mitch Leigh, and as Trustee of

the Viola Fund and Abby Leigh Ltd.), Martha Wasserman (in her individual

capacity and as Executrix of the Estate of Dale Wasserman), Hellen Darion (in

her individual capacity and as Executrix of the Estate of Joseph Darion), and

Alan Honig — breached a contract (the “Talent Agreement”) that entitled

Plaintiff to exclusive production rights to a revival of the musical, Man of La

Mancha. In response, Defendant Leigh filed counterclaims against Plaintiff,

alleging that she breached her fiduciary duties when she drafted and entered

into the Talent Agreement. Plaintiff now moves to dismiss these counterclaims

for failure to state a claim. For the reasons set forth below, Plaintiff’s motion is

denied.
                                    BACKGROUND 1

A.    Factual Background

      1.     The Communications Between January 6 and 20, 2014

      Mitch Leigh was a composer of the Tony-award winning musical Man of

La Mancha (“MOLM”). (Am. Countercl. ¶¶ 3-5). Plaintiff is an attorney licensed

to practice law in, among other places, New York and the United Kingdom. (Id.

at ¶ 2). On January 6, 2014, Plaintiff and Mr. Leigh met in person to discuss a

revival of MOLM (the “January 6 Meeting”). (Id. at ¶ 12). Plaintiff claims that

she and Mr. Leigh reached an agreement in principle that she would be given

exclusive rights to a revival production of MOLM. (Am. Compl. ¶¶ 1-2).

Defendant Leigh goes further, claiming that during the January 6 Meeting, Mr.

Leigh hired Plaintiff as his attorney for the revival. (Am. Countercl. ¶ 13).

      On January 9, 2014, three days after the meeting, Plaintiff sent Mr.

Leigh’s assistant an email titled “Draft Six Month Agreement — January 6th


1     This Opinion draws its facts from Defendant Leigh’s Answer (“Leigh Answer” (Dkt. #86)),
      her Amended Counterclaims (“Am. Countercl.” (Dkt. #105)), and several exhibits
      attached to the Amended Counterclaims.
      The Court also draws on facts pleaded in the Amended Complaint (“Am. Compl.” (Dkt.
      #41)), and the Talent Agreement attached thereto as Exhibit 1. The Court may consider
      the Amended Complaint and the Talent Agreement because the Leigh Answer and the
      Amended Counterclaims incorporate them by reference. See, e.g., Goel v. Bunge, Ltd.,
      820 F.3d 554, 559 (2d Cir. 2016) (finding that district courts may consider “documents
      appended to the complaint or incorporated in the complaint by reference” when
      assessing the sufficiency of a pleading (quoting Concord Assocs., L.P. v. Entm’t Props.
      Tr., 817 F.3d 46, 51 n.2 (2d Cir. 2016))); Chambers v. Time Warner, Inc., 282 F.3d 147,
      152-53 (2d Cir. 2002) (holding that documents that may be considered in determining a
      motion to dismiss are those that are “integral” to the claims alleged even if not
      incorporated in the complaint by reference).
      For convenience, the Court refers to Plaintiff’s Memorandum of Law in Support of the
      Motion to Dismiss the Amended Counterclaims as “Pl. Br.” (Dkt. #103), Defendant
      Leigh’s Memorandum of Law in Opposition to the Motion to Dismiss as “Leigh Opp.”
      (Dkt. #111), and Plaintiff’s Reply Memorandum of Law in Support of the Motion to
      Dismiss as “Pl. Reply” (Dkt. #131).


                                              2
Follow Up.” (Am. Countercl., Ex. A). Plaintiff’s email stated: “Since we did not

discuss fees or costs during our January 6 meeting, we can address this as a

discussion point for final comments in the Agreement.” (Id. at ¶ 15). Plaintiff

also included her hourly rate. (Id.). The email attached “a simple draft one

page agreement memorializing that which we discussed with [Mr.] Leigh.” (Id.).

The attached document is titled “SIX (6) MONTH EXCLUSIVE CONTRACT RE:

LONDON STAGE PRODUCTION OF MAN OF LA MANCHA (‘MOLM’)” (the “Draft

Agreement”). (Id. at ¶ 16). This document appears to be a first draft of the

Talent Agreement. (Id.).

      The next day, January 10, 2014, Plaintiff sent Mr. Leigh’s assistant an

email stating that “during our Monday meeting, [Mr. Leigh] specifically did

agree to hire me as his lawyer and solicitor for a period of six (6) months[.]”

(Am. Countercl. ¶ 17; id., Ex. B). On the same day, Plaintiff purportedly

dictated a letter to her assistant to be sent to Mr. Leigh to “recap [Plaintiff]’s

understanding of [the] January 6, 2014 meeting.” (Id. at ¶ 18; id., Ex. C). In

that letter, Plaintiff wrote that she was “optimistic that if authorized to proceed

as [Mr. Leigh’s] London exclusive counsel, she could deliver” the desired

results. Plaintiff went on to claim that “during the meeting ... [Mr. Leigh]

advised [Plaintiff that he] would hire [her] on [his] behalf for 6 months as [his]

attorney/solicitor.” (Id., Ex. C).

      On January 20, 2014, Plaintiff revised the Draft Agreement and sent a

new draft to Mr. Leigh via fax. (Am. Countercl. ¶ 22; id., Ex. D). In the fax,




                                           3
Plaintiff stated that she had attached a “revised six month London contract,

with references to fees and costs eliminated.” (Id.).

       2.    The Talent Agreement

       Plaintiff alleges that she and Mr. Leigh entered into the Talent Agreement

on January 23, 2014. (Am. Compl., Ex. 1). To the extent this is accurate,

Defendant Leigh claims that it evidences a breach of Plaintiff’s fiduciary duty to

Mr. Leigh, insofar as Plaintiff drafted the final Talent Agreement without

affording Mr. Leigh “the opportunity[] to seek independent legal advice from

other counsel with respect to the Talent Agreement.” (Am. Countercl. ¶¶ 31-

32).

       The Talent Agreement “grants [Plaintiff] the sole and exclusive legal and

business rights for six months to represent [MOLM] in England and United

Kingdom for the purpose of obtaining initial professional interest[.]” (Am.

Compl., Ex. 1). Upon successful performance of the Agreement, Plaintiff would

be entitled to receive an exclusive license to stage a MOLM revival, with 1.5%

royalties to the owners and no further negotiation. (Am. Countercl. ¶ 30; Am.

Compl. ¶¶ 56-60, 76).

       3.    The Attempted Enforcement of the Talent Agreement

       Mr. Leigh died on March 16, 2014, during the six-month term of the

Talent Agreement. (Am. Countercl. ¶ 8). Defendant Leigh was duly appointed

Executrix of his estate (the “Estate”). (Id. at ¶¶ 1, 8). After Mr. Leigh’s death,




                                          4
Plaintiff attempted, without success, to enforce the Talent Agreement by

sending a demand letter to the Estate. (Id. at ¶ 36; Am. Compl., Ex. 14).

B.    Procedural Background

      Plaintiff filed this action on July 18, 2017. (Dkt. #1). She then filed the

Amended Complaint on September 15, 2017, after receiving leave to do so from

the Court. (Dkt. #40). In an oral decision issued on June 14, 2018, the Court

granted in part and denied in part Defendants’ several motions to dismiss the

Amended Complaint. (Dkt. #65 (order memorializing decision); Dkt. #78

(transcript of decision)).

      On August 3, 2018, Defendant Leigh filed an answer to the Amended

Complaint, and asserted counterclaims against Plaintiff. (Dkt. #86). On

August 23, 2018, the Court granted Plaintiff leave to file a motion to dismiss

Defendant Leigh’s counterclaims. (Dkt. #90). On October 11, 2018, Plaintiff

moved to dismiss Defendant Leigh’s counterclaims for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). (Dkt. #101). In response, on

October 18, 2018, Defendant Leigh amended her counterclaims against

Plaintiff. (Dkt. #105). The Amended Counterclaims allege, in relevant part,

that: (i) Plaintiff breached a fiduciary duty owed to Mr. Leigh by negotiating and

entering into the Talent Agreement; and (ii) in the event Plaintiff receives an

award of damages from her suit against Defendants, Defendant Leigh should

receive a setoff as a result of Plaintiff’s misconduct. (Am. Countercl. ¶¶ 38-53).

      On October 25, 2018, the Court granted Plaintiff’s request that her

motion to dismiss apply to Defendant Leigh’s Amended Counterclaims. (Dkt.


                                         5
#107). Defendant Leigh filed an opposition to the motion to dismiss on

November 9, 2018. (Dkt. #111). The motion was fully submitted after Plaintiff

filed her reply brief on December 10, 2018. (Dkt. #131).

      On March 11, 2019, Plaintiff’s original counsel, who had prepared

Plaintiff’s motion to dismiss the Amended Counterclaims, withdrew from the

case with the permission of the Court. (Dkt. #213). After Plaintiff retained new

counsel, that counsel adopted the prior motion papers. (Dkt. #272).

                                   DISCUSSION

A.    Motions to Dismiss Under Rule 12(b)(6)

      A court evaluates a motion to dismiss a counterclaim under Federal Rule

of Civil Procedure 12(b)(6) using the same standard as a motion to dismiss a

complaint. A.V.E.L.A., Inc. v. Estate of Marilyn Monroe, 131 F. Supp. 3d 196,

203 (S.D.N.Y. 2015) (internal citations omitted). When evaluating a motion to

dismiss counterclaims for failure to state a claim, a court “must accept the

material facts alleged in defendants’ answer and counterclaims as true and …

construe all reasonable inferences in favor of the defendants.” Meridien Int’l

Bank Ltd. v. Gov’t of the Republic of Liberia, 23 F. Supp. 2d 439, 445 (S.D.N.Y.

1998); Gant v. Wallingford Bd. of Educ., 69 F.3d 669, 673 (2d Cir. 1995).

      A counterclaim defendant prevails on a motion to dismiss if the

counterclaim “contain[s] sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). And

while a court should accept the counterclaim-plaintiff’s allegations as true, it


                                          6
need not follow that course for any of counterclaim-plaintiff’s legal conclusions.

See id. “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. Nor must a court “accept as

truth conflicting pleadings . . . that are contradicted either by statements in the

complaint itself or by documents upon which its pleadings rely, or by facts of

which the court may take judicial notice.” In re Livent, Inc. Noteholders Sec.

Litig., 151 F. Supp. 2d 371, 405-06 (S.D.N.Y. 2001). In sum, “[a] motion to

dismiss should be granted ‘where the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct.’” Nielsen v. AECOM

Tech. Corp., 762 F.3d 214, 218 (2d Cir. 2014) (quoting Iqbal, 556 U.S. at 679).

B.    Defendant Leigh States a Claim for Breach of Fiduciary Duty

      Defendant Leigh counterclaims that Plaintiff breached a fiduciary duty

owed to Mr. Leigh when she drafted and entered into the Talent Agreement —

an agreement that was equal parts unreasonably disadvantageous to Mr. Leigh

and windfall to Plaintiff. (See Am. Countercl.). To establish a prima facie case

of breach of fiduciary duty in New York, a plaintiff must allege “(i) a duty; (ii) a

knowing breach of that duty; and (iii) damages resulting therefrom.” Johnson

v. Nextel Commc’ns, Inc., 660 F.3d 131, 138 (2d Cir. 2011); see also Spinelli v.

Nat’l Football League, 903 F.3d 185, 207 (2d Cir. 2018); Burry v. Madison Park

Owner LLC, 924 N.Y.S.2d 77, 78 (1st Dep’t 2011). 2




2     New York law governs this dispute, per the choice-of-law provision in the Talent
      Agreement. (See Am. Compl., Ex. 1).


                                              7
      Plaintiff does not challenge the sufficiency of the pleadings as to the

second and third elements of the claim, and the Court therefore does not

address them in this Opinion. Instead, Plaintiff argues that Defendant Leigh

does not plausibly allege the first element of the breach claim, i.e., that Plaintiff

owed Mr. Leigh a fiduciary duty. As set forth in the remainder of this section,

the Court concludes that Defendant Leigh has stated a claim for breach of

fiduciary duty.

      1.     Applicable Law

       “A fiduciary relationship exists under New York law when one . . . is

under a duty to act for or give advice for the benefit of another upon matters

within the scope of the relation.” Flickinger v. Harold C. Brown & Co., Inc., 947

F.2d 595, 599 (2d Cir. 1991) (internal quotations omitted); Eurycleia Partners,

LP v. Seward & Kissel, LLP, 12 N.Y.3d 553, 561 (2009). “At the heart of the

fiduciary relationship lies reliance, and de facto control and dominance.”

N. Shipping Funds I, LLC v. Icon Capital Corp., 921 F. Supp. 2d 94, 101

(S.D.N.Y. 2013) (internal quotation marks omitted) (applying New York law).

“[A] court will [also] look to whether a party reposed confidence in another and

reasonably relied on the other’s superior expertise or knowledge.” Wiener v.

Lazard Freres & Co., 672 N.Y.S.2d 8, 14 (1st Dep’t 1998); see also People ex rel.

Cuomo v. Coventry First LLC, 13 N.Y.3d 108, 115 (2009) (noting that a fiduciary

relationship “exists only when a person reposes a high level of confidence and

reliance in another, who thereby exercises control and dominance over him”).




                                          8
      Attorney-client relationships are “sufficiently rooted in trust and

confidence to trigger” fiduciary duties. World Wrestling Entm’t, Inc. v. Jakks

Pacific, Inc., 530 F. Supp. 2d 486, 503 (S.D.N.Y. 2007) (quoting Ross v. FSG

PrivatAir Inc., No. 03 Civ. 7292 (NRB), 2004 WL 1837366, at *5 (S.D.N.Y.

Aug. 17, 2004)); accord Greene v. Greene, 56 N.Y.2d 86, 92 (1982). It is well-

settled that “a fiduciary duty arises when a lawyer deals with persons who,

although not strictly [the lawyer’s] clients, [the lawyer] has or should have

reason to believe rely on [the lawyer].” Koppel v. 4987 Corp., No. 96 Civ. 7570

(HB), 2001 WL 47000, at *11 (S.D.N.Y. Jan. 19, 2001) (quoting Croce v. Kurnit,

565 F. Supp. 884, 890 (S.D.N.Y. 1982), aff’d, 737 F.2d 229 (2d Cir. 1984)),

aff’d sub nom. Greenberg v. Malkin, 39 F. App’x 633 (2d Cir. 2002) (summary

order). Thus, “a court must look to the words and actions of the parties to

ascertain the existence of a [fiduciary] relationship.” Moran v. Hurst, 822

N.Y.S.2d 564, 566 (2d Dep’t 2006) (citing Tropp v. Lumer, 806 N.Y.S.2d 599,

600 (2d Dep’t 2005)). “[C]ourts cannot determine the existence of a fiduciary

relationship by recourse to rigid formulas.” Kottler v. Deutsche Bank AG, 607

F. Supp. 2d 447, 465 (S.D.N.Y. 2009) (internal quotation marks omitted). For

this reason, “[a] claim alleging the existence of a fiduciary duty usually is not

subject to dismissal under Rule 12(b)(6).” Abercrombie v. Andrew Coll., 438 F.

Supp. 2d 243, 274 (S.D.N.Y. 2006).

      2.    Analysis

      Defendant Leigh alleges that a fiduciary relationship existed between

Plaintiff and Mr. Leigh, because Mr. Leigh hired Plaintiff to be his attorney


                                         9
during the January 6 Meeting. (See Am. Countercl. ¶¶ 38-47; Leigh Opp. 7-

10). This assertion is bolstered by exhibits to the Amended Counterclaims,

representing communications between and among Plaintiff, Mr. Leigh, and Mr.

Leigh’s staff in the days following the January 6 Meeting (the “2014

Communications”). (See Am. Countercl., Ex. A-D). In those communications,

Plaintiff claimed to Mr. Leigh that he had hired her as his attorney during the

January 6 Meeting. (See id., Ex. B (“[Mr. Leigh] specifically did agree to hire

[Plaintiff] as his lawyer and solicitor for a period of six (6) months”); id., Ex. C

(Mr. Leigh “advised [he] would hire [Plaintiff] on [his] behalf for 6 months as

[his] attorney/solicitor to secure [his] list of initial UK and US talent interest”)).

Read in the light most favorable to Defendant Leigh, these communications

indicate that Plaintiff was Mr. Leigh’s counsel, or that she at the very least had

given Mr. Leigh reason to believe she was, and that she consequently owed Mr.

Leigh a fiduciary duty. See Koppel, 2001 WL 47000, at *11 (a lawyer owes a

fiduciary duty to a non-client that the lawyer has reason to believe relies on his

or her advice); compare Almazan v. Almazan, No. 14 Civ. 311 (AJN), 2015 WL

500176, at *12 (S.D.N.Y. Feb. 4, 2015) (finding that a lawyer must accept the

trust reposed in him or her by another person to create a fiduciary relationship

with that person). 3

      Plaintiff is thus left with the unenviable task of arguing that the

Amended Counterclaims do not plausibly allege that she acted as Mr. Leigh’s



3     For these reasons, the Court disagrees with Plaintiff’s repeated claim that the Amended
      Counterclaims are devoid of any facts to support a conclusion that an attorney-client
      relationship existed. (See Pl. Br. 5-7; Pl. Reply 1-4).

                                              10
attorney, even though they contain Plaintiff’s own contemporaneous

declarations that she had been hired to act as Mr. Leigh’s attorney. Plaintiff

turns a blind eye to those declarations, and instead draws the Court’s attention

to: (i) a statement in the 2014 Communications that indicates that the

attorney-client relationship was not finalized; and (ii) the absence of evidence

that a fee arrangement was entered into by the parties. (See Pl. Br. 5-7). The

Court is unpersuaded by these arguments.

      Plaintiff first points the Court to a single sentence in one of the 2014

Communications, in which Plaintiff related that “she was optimistic that if

authorized to proceed as [Mr. Leigh’s] London exclusive counsel, she could

deliver the preliminary interest, subject to your funding, and talent terms and

conditions.” (Pl. Br. 6 (quoting Am. Countercl., Ex. C)). According to Plaintiff,

this statement forecloses an inference that an attorney-client relationship had

been finalized. And read in a vacuum, it does suggest that Plaintiff was

seeking to be hired as Mr. Leigh’s attorney, but had not yet received the job.

      But this suggestion is undercut by multiple other assertions contained in

the 2014 Communications, in which Plaintiff explicitly states that Mr. Leigh

“specifically did agree to hire [her] as his lawyer[.]” (Am. Countercl., Ex., B).

And Defendant Leigh need not prove that Plaintiff was in fact Mr. Leigh’s

attorney to survive the motion to dismiss; she need only plausibly allege that a

fiduciary relationship existed. See Askew v. Lindsey, No. 15 Civ. 7496 (KMK),

2016 WL 4992641, at *3 (S.D.N.Y. Sept. 16, 2016) (“A plaintiff need not prove

these elements at the motion-to-dismiss stage, but he must still plead enough


                                          11
facts to make out a plausible claim for relief.”). To the extent that Plaintiff

argues that a single sentence, which casts the attorney-client relationship as

unfinalized, should be credited over multiple representations that an attorney-

client relationship had been formed, she acknowledges that a dispute of fact

exists. Such a dispute cannot be resolved at the motion to dismiss stage. See

Abercrombie, 438 F. Supp. 2d at 274 (noting that claims of breach of fiduciary

duty are typically not amenable to resolution on motions to dismiss because

they involve fact-specific inquiries).

      Nor is the Court persuaded by Plaintiff’s argument that any fiduciary

relationship that had formed was terminated immediately, due to an

unresolved dispute regarding the legal fees Plaintiff would be paid. (See Pl.

Br. 6-7). The 2014 Communications do suggest that some disagreement

occurred after the January 6 Meeting regarding whether and how much

Plaintiff would be paid. For example, on January 10, 2014, Plaintiff disagreed

with Mr. Leigh’s assistant’s message that “Mr. Leigh is not willing to pay legal

fees.” (Am. Countercl., Ex. B). But the limited evidence of a dispute over fees

does not automatically defeat Defendant’s Leigh’s claim. To the contrary, the

pleadings support two distinct inferences that the dispute did not result in a

termination of the attorney-client relationship.

      First, the 2014 Communications show that Plaintiff disagreed with Mr.

Leigh’s assistant’s representation that Mr. Leigh would not pay legal fees.

Plaintiff stated that Mr. Leigh had specifically agreed to pay Plaintiff during the

January 6 Meeting, and Plaintiff then manifested an intent to continue


                                          12
performing the legal work that she had been hired to do. (See Am. Countercl.,

Ex. B). This supports a reasonable inference that Plaintiff and Mr. Leigh had

reached an agreement concerning compensation, and that the attorney-client

relationship had not terminated.

      Second, the pleadings support an inference that the disagreement over

payment terms led Plaintiff to drop her demand for payment in exchange for

her legal work. Though early drafts of the Talent Agreement included language

indicating that Plaintiff would receive legal fees in exchange for her work, later

drafts removed references to payment. (See, e.g., Am. Countercl. ¶ 22; id.,

Ex. D). This suggests that Plaintiff eventually withdrew her demand for

payment of legal fees, instead contenting herself with payment for her legal

work in the form of the benefits she would receive under the Talent

Agreement. 4 And even if Plaintiff and Mr. Leigh never finalized an agreement

concerning payment of legal fees, it would not necessarily mean that no

attorney-client relationship existed. “[A]n attorney-client relationship does not

depend on the existence of a formal retainer agreement or upon payment of a

fee.” Moran, 822 N.Y.S.2d at 566 (citing Hansen v. Caffry, 720 N.Y.S.2d 258,

259 (3d Dep’t 2001); Jane St. Co. v. Rosenberg & Estis, 597 N.Y.S.2d 17, 18

(1st Dep’t 1993)).




4     Plaintiff argues that this and other edits made to later drafts of the Talent Agreement
      indicate that Plaintiff and Mr. Leigh had determined not to enter into an attorney-client
      relationship. (See Pl. Reply 6-7). While this may be one permissible interpretation of
      the edits to the Talent Agreement, the Court must make all reasonable inferences in
      favor of the non-movant at this stage in the proceedings. See Bell Atl. Corp. v. Twombly,
      550 U.S. 544, 555 (2007).

                                              13
      At a minimum, Defendant Leigh has plausibly alleged that: (i) Mr. Leigh

hired Plaintiff as his attorney during the January 6 Meeting; (ii) Plaintiff

understood that she was acting as Mr. Leigh’s attorney following that meeting;

and (iii) Plaintiff gave Mr. Leigh reason to believe that she was acting as his

attorney in drafting the Talent Agreement, such that he could rely upon her

advice. If Defendant Leigh’s allegations are accepted as true, a factfinder could

plausibly infer that Plaintiff owed Mr. Leigh a fiduciary duty when she drafted

and entered into the Talent Agreement. Accordingly, Defendant Leigh has

plausibly alleged that Plaintiff owed Mr. Leigh a fiduciary duty. As Plaintiff has

elected not to challenge the sufficiency of the pleadings as to the other two

elements of a breach of fiduciary duty claim, i.e., knowing breach and

damages, the Court concludes that Defendant Leigh has stated a claim for

breach of fiduciary duty.

C.    Defendant Leigh’s Counterclaim for Breach of Fiduciary Duty Is Not
      Barred by the Statute of Limitations

      In the alternative, Plaintiff argues that even if a fiduciary duty existed

between Plaintiff and Mr. Leigh, Defendant Leigh’s breach of fiduciary duty

counterclaim is barred by a statute of limitations. According to Plaintiff, a

three-year statute of limitations governs Defendant Leigh’s counterclaim, which

began to accrue on January 23, 2014, when Plaintiff entered into the Talent

Agreement, and expired before the counterclaims were filed on August 3, 2018.

(See Pl. Br. 2, 7; Pl. Reply 7 (rejecting as well arguments that would tie the

accrual date of the claim to Mr. Leigh’s death in March 2014, or Plaintiff’s

demand letter in July 2014)). Defendant Leigh argues that Plaintiff has

                                          14
invoked the incorrect statute of limitations, and that a six-year limitations

period should apply to its counterclaim. (See Leigh Opp. 12-16). The Court

concludes that a six-year statute of limitations governs Defendant Leigh’s

counterclaim, and that the claim was filed well within that time period.

      1.     Applicable Law

      Under New York law, “the applicable statute of limitations for breach of

fiduciary duty claims depends on the substantive remedy sought. Where the

relief sought is equitable in nature, the six-year limitations period of CPLR

213(1) applies.” Kaufman v. Cohen, 760 N.Y.S.2d 157, 164 (1st Dep’t 2003)

(internal citations omitted). However, if a plaintiff seeks money damages,

“courts have viewed such actions as alleging ‘injury to property,’ to which a

three-year statute of limitations applies.” Id.; see also Carlingford Ctr. Point

Assocs. v. MR Realty Assocs., L.P., 772 N.Y.S.2d 273, 274 (1st Dep’t 2004) (“A

breach of fiduciary duty claim is governed by either a three-year or six-year

limitation period, depending on the nature of the relief sought. The shorter

time period applies where monetary relief is sought, the longer where the relief

sought is equitable in nature.” (internal citations omitted)).

      If a plaintiff seeks both equitable and monetary relief, the Court should

“look[] to the reality, rather than the form, of [the] action.” IDT Corp. v. Morgan

Stanley Dean Witter & Co., 12 N.Y.3d 132, 139-40 (2009). If the plaintiff seeks

primarily equitable relief, the six-year statute of limitations applies, even if

damages are also sought. See, e.g., Omni Food Sales v. Boan, No. 06 Civ. 119

(PAC), 2007 WL 2435163, at *5-6 (S.D.N.Y. Aug. 24, 2007). In contrast, if the


                                          15
equitable relief the plaintiff seeks is incidental to the monetary damages

sought, the three-year statute of limitations applies to plaintiff’s breach of

fiduciary duty claims. See IDT Corp., 12 N.Y.3d at 139-40.

      2.      Analysis

      The Court finds that the six-year statute of limitations applies to

Defendant Leigh’s counterclaim. Defendant Leigh seeks four types of relief in

connection with her breach of fiduciary duty counterclaim:

      (i)     A declaratory order stating that the six-month exclusive
              contract (the “Contract”) is unenforceable;

      (ii)    An injunction prohibiting Plaintiff from further efforts to
              enforce the Contract;

      (iii)   An injunction directing Plaintiff to withdraw or
              otherwise terminate any filings with the Copyright
              Office, or with any other federal, state, or foreign court
              or agency; and

      (iv)    Other such relief as this Court may order and deem just
              and equitable, including the award of attorneys’ fees
              and costs incurred by Defendant Leigh in defending this
              action.

(Am. Countercl. ¶ 47). The first three requests seek equitable relief, while the

fourth seeks attorneys’ fees.

      Defendant Leigh argues that the relief she seeks sounds primarily in

equity, to which money damages are merely incidental. (See Leigh Opp. 13-16).

Plaintiff does not appear to contest that point; instead, Plaintiff argues that

Defendant Leigh is not entitled to the equitable relief requested. (See Pl.

Reply 13-15). Because Defendant Leigh will not receive any equitable relief,

Plaintiff reasons, the breach of fiduciary duty claim should be subject to the



                                           16
three-year statute of limitation applied to breach of fiduciary duty claims that

seek money damages. (Id.).

      Of course, the Court is required to examine the types of relief sought, not

the types of relief that a claimant is likely to receive. See, e.g., IDT Corp., 879

N.Y.3d at 139-40. Defendant Leigh plainly seeks declaratory and injunctive

relief. This equitable relief is designed to redress the purported wrong

identified by the Amended Counterclaims — Plaintiff’s breach of fiduciary duty

in drafting and entering into the Talent Agreement — by invalidating the Talent

Agreement. The monetary damages demanded are purely incidental, and

would only allow Defendant Leigh to recoup the funds expended litigating this

suit, which she asserts is premised on a breach of fiduciary duty. See

Loengard v. Santa Fe Indus., Inc., 70 N.Y.2d 262, 266-67 (1987) (applying a six-

year statute of limitations where a complaint was “equitable in nature and . . .

a legal remedy would not be adequate”). Thus, equitable relief dominates the

Amended Counterclaims, and would invalidate the contract that is at the core

of the parties’ dispute. 5

      Furthermore, even if the Court (i) were to discount the importance of

equitable remedies it believed were unlikely to be granted, and (ii) felt



5     In an effort to persuade the Court to conclude otherwise, Plaintiff conflates the
      counterclaims for breach of fiduciary duty and for setoff. (See Pl. Reply 13-14). While
      the former seeks equitable relief, the latter requests that, in the event Plaintiff receives
      an award of damages through her Amended Complaint, Defendant Leigh receive a setoff
      against any damages in excess of $75,000. (See Am. Countercl. ¶ 53). Even if the
      Court were to consider the relief sought by the two counterclaims together, it would
      conclude that requests for equitable relief predominate. The damages sought in the
      setoff claim are hypothetical and would only diminish the amount of money Defendant
      Leigh owes Plaintiff over $75,000, if Plaintiff were to succeed in her breach of contract
      claims.

                                                17
competent at this early stage in the proceedings to determine what relief was

likely to be granted, the three-year statute of limitations would not be

applicable. Plaintiff failed to advance any argument as to why Defendant Leigh

will not receive the declaratory relief requested in the Amended Counterclaims.

(See Pl. Reply 13-14). Thus, the Court has not been given any reason to believe

that Defendant Leigh’s only genuine claim for relief is for monetary relief.

      Because Defendant Leigh seeks both equitable and monetary relief, with

equitable relief predominating, the claim is subject to a six-year statute of

limitations. See Omni Food Sales, 2007 WL 2435163, at *6 (“Here, Omni seeks

both equitable (injunctive) and legal (monetary) relief, therefore the claim is

subject to the six-year period.”). Because the breach of fiduciary duty cause of

action accrued, at the earliest, in January 2014, the counterclaims filed in

2018 are timely.

                                     CONCLUSION

Given the foregoing reasons, Plaintiff’s motion to dismiss Defendant Leigh’s

Amended Counterclaims is DENIED. 6 The Clerk of Court is directed to

terminate the motion at docket entry 101.

      The parties are hereby ORDERED to provide a joint letter regarding the

status of outstanding discovery concerning the counterclaims on or before

September 26, 2019.



6     In her reply brief, Plaintiff presents a cursory argument that the second claim in the
      Amended Counterclaims, the setoff claim, is dependent upon the breach of fiduciary
      duty claim, and should be dismissed for the same reasons. (See Pl. Reply 15). Because
      the Court denies Plaintiff’s motion with respect to the breach of fiduciary duty
      counterclaim, it also denies any request to dismiss the setoff counterclaim.

                                             18
     SO ORDERED.

Dated:   September 9, 2019
         New York, New York        __________________________________
                                        KATHERINE POLK FAILLA
                                       United States District Judge




                              19
